Determination of the Appellate Term insofar as it vacated the warrant of attachment reversed and the order of the City Court affirmed, with twenty dollars costs and disbursements in this court and ten dollars costs and disbursements in the Appellate Term to the plaintiff, on the ground that sufficient facts are set forth in plaintiff's affidavits to sustain said warrant of attachment. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Untermyer, J., dissents and votes to affirm.